     Case 1:21-cv-02003-MHC-LTW Document 13 Filed 06/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


JEFFERY CORDTZ,

         Plaintiff,
                                           CIVIL ACTION FILE NO.
v.                                         1:21-cv-02003-MHC-LTW

JOHNSON LEGAL OFFICES, LLC;
FCI LENDER SERVICES, INC.;
LARRY W. JOHNSON;

         Defendants.

                         REPORT AND RECOMMENDATION

        On June 16, 2021, Plaintiff amended his complaint as a matter of course.

[Doc. 10]; see also Fed. R. Civ. P. 15(a)(1)(B).         Thus, the undersigned

RECOMMENDS the initial Motion to Dismiss ([Doc. 7]) seeking dismissal of the

original complaint be DENIED as moot. See Malowney v. Fed. Collection Deposit

Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999) (“An amended complaint supersedes

an original complaint.”).

        SO REPORTED AND RECOMMENDED, this _____
                                            18 day of June, 2021.


                               ____________________________________
                               LINDA T. WALKER
                               UNITED STATES MAGISTRATE JUDGE
